Citation Nr: 0728523	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records show that upon entrance 
examination in December 1952, he gave a history of a right 
leg fracture in 1942.  Clinical evaluation of his lower 
extremities was normal upon entrance examination.  During 
service in October 1954, the veteran slipped and fell.  He 
was diagnosed as having a right ankle sprain.  On separation 
examination in March 1955, he again reported that he 
fractured his right leg in 1942, and that he sprained his 
right ankle in December 1954.  Clinical evaluation of his 
lower extremities was normal on separation examination.

After service, on VA examination in December 1994 x-rays of 
the veteran's right ankle, tibia, and fibula were normal.  
Physical examination of the right lower leg was also normal 
with no significant objective findings, though the veteran 
complained of localized tenderness.  

In a December 1994 rating decision, the RO denied service 
connection for a right leg injury, on the basis that the 
evidence showed an "acute condition in service with no 
evidence of chronic incurred disability."  The veteran did 
not appeal.  The RO denied reopening this claim in May 1996, 
and the veteran did not appeal.

The veteran more recently sought to reopen his claim in 
October 2000.  Amendments to 38 C.F.R. § 3.156(a) relating to 
the definition of new and material evidence apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  The veteran's claim was received in October 
2000; therefore, the amendment, which was applied by the RO 
in this case, is not applicable to his claim.  Accordingly, 
on remand the claim must be readjudicated under the new and 
material standard applicable to claims filed prior to August 
29, 2001.  

Additionally, VCAA notice must notify a claimant of the 
evidence and information needed to reopen the claim, as well 
as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 19 
Vet. App. 473 (2006).  This notice must describe what 
evidence would be needed to substantiate the element(s) found 
insufficient to establish the underlying claim in the 
previous denial.  The Board must remand the case to ensure 
the veteran has received proper notice consistent with the 
holding in Kent.  Any recent VA treatment records should also 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for a right 
leg disability; (2) that VA will seek to 
obtain; and (3) that he is expected to 
provide.  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.  

This notice should include the proper 
standard for new and material evidence 
(for claims filed prior to August 29, 
2001) and an explanation of what the 
evidence must show to reopen this 
veteran's claim.  

Again, VA must tell the veteran the 
basis for the previous denial and what 
the evidence must show in order to 
reopen his particular claim.  The RO 
denied this claim in December 1994 on 
the basis that the evidence showed "an 
acute condition in service with no 
evidence of chronic incurred 
disability."  It was noted that the 
veteran sprained his right ankle during 
service; that the separation examination 
in March 1955 was negative for 
abnormalities of the musculoskeletal 
system; and that VA examination in 
December 1994 showed normal examination 
of the right lower extremity.  

2.  Make arrangements to obtain the 
veteran's treatment records for a right 
leg disability from the Providence VA 
treatment facility, dated since February 
2007.

3.  Finally, readjudicate the veteran's 
claim on appeal.  In so doing, adjudicate 
the claim to reopen under the new and 
material standard applicable to claims 
filed prior to August 29, 2001.  If the 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


